          Case 3:20-cv-00443-SDD-EWD             Document 11       10/29/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

TONY JOSEPH TABOR (#478277)                                           CIVIL ACTION NO.

VERSUS                                                                20-443-SDD-EWD

TIM HOOPER, ET AL.

                                             RULING

         This matter comes before the Court on Plaintiff’s Statement of Account,1 which the Court

interprets to be Motions for Relief from Judgment brought pursuant to Rule 60(b) of the Federal

Rules of Civil Procedure. The Motion shall be granted.

         Pursuant to Judgment dated August 18, 2020,2 the above-captioned proceeding was

dismissed for failure of Plaintiff to correct the deficiencies in his pleadings of which he was

notified. Plaintiff did not take an appeal from that Judgment. Now, Plaintiff has submitted a

statement of account to the Court in an apparent attempt to correct the noted deficiency. He thus

seeks to re-open this proceeding and obtain a substantive consideration of his original claim.

         Rule 60(b) provides that relief from a judgment or order may be had for (1) mistake,

inadvertence, surprise, or excusable neglect, (2) newly discovered evidence, (3) fraud,

misrepresentation or misconduct by an opposing party, (4) a void judgment, (5) a judgment that

has already been satisfied, is no longer equitable, or has effectively been overturned, or (6) any

other reason that justifies such relief. It appears Plaintiff was unable to mail the statement of

account and thus, cure the deficiency in his action because he was on suicide watch.3 Thus, giving

Plaintiff the full benefit of the doubt, the Court will reinstate his claims. Accordingly,



1
  R. Doc. 7.
2
  R. Doc. 5.
3
  R. Doc. 7-1, p. 1.
            Case 3:20-cv-00443-SDD-EWD        Document 11      10/29/20 Page 2 of 2




           IT IS ORDERED that Plaintiff’s Motions for Relief from Judgment4 be and is hereby

GRANTED and the Clerk of Court is directed to reinstate Plaintiff’s claims on this docket along

with Plaintiff’s Motion to Proceed in Forma Pauperis,5 which was terminated upon the closure of

this action.
                                                        28th
           Signed in Baton Rouge, Louisiana on October 26, 2020.




                                           S
                                        CHIEF JUDGE SHELLY D. DICK
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




4
    R. Doc. 7.
5
    R. Doc. 2.
